62 N.Y.2d 772 (1984)
Village of Newark, Plaintiff,
v.
Pepco Contractors, Inc., et al., Defendants.
Pepco Contractors, Inc., et al., Third-Party Plaintiffs-Appellants,
v.
United States Fidelity & Guaranty Company, Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Decided May 15, 1984.
Karl S. Essler for appellants.
Samuel G. Brundage for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (99 AD2d 661).